OPINION — AG — AN EMPLOYEE WHO IS GENERALLY AND REGULARLY EMPLOYED IN ROAD AND BRIDGE CONSTRUCTION WORK FOR THE COUNTY AND WHO SUSTAINS AN INJURY WHILE HANDLING SURPLUS FOOD COMMODITIES FOR THE COUNTY IS, AT THE TIME OF SUCH INJURY, PERFORMING WORK INCIDENT TO A GOVERNMENTAL FUNCTION OF THE COUNTY AND THE COUNTY IS NOT LIABLE FOR SUCH INJURY UNDER THE WORKMEN'S COMPENSATION LAWS OF THE STATE OF OKLAHOMA. CITE:  85 O.S. 1965 Supp., 2 [85-2], 85 O.S. 1961 3 [85-3], 85 O.S. 1965 Supp., 1 [85-1], OPINION NO. DATED FEB. 3, 1961 TO ROBERT GEE (CHARLES OWENS) FILENAME: m0000971 S. M. FALLIS DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION JUNE 28, 1967 OPINION — AG — AN EMPLOYEE WHO IS GENERALLY AND REGULARLY EMPLOYED IN ROAD AND BRIDGE CONSTRUCTION WORK FOR THE COUNTY AND WHO SUSTAINS AN INJURY WHILE HANDLING SURPLUS FOOD COMMODITIES FOR THE COUNTY IS, AT THE TIME OF SUCH INJURY, PERFORMING WORK INCIDENT TO A GOVERNMENTAL FUNCTION OF THE COUNTY AND THE COUNTY IS NOT LIABLE FOR SUCH INJURY UNDER THE WORKMEN'S COMPENSATION LAWS OF THE STATE OF OKLAHOMA. CITE: 85 O.S. 1965 Supp., 2 [85-2], 85 O.S. 1961 3 [85-3], 85 O.S. 1965 Supp., 1 [85-1], OPINION NO. DATED FEB. 3, 1961 TO ROBERT GEE (CHARLES OWENS)